Citation Nr: 9927557	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  95-32 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability incurred during 
hospitalization at a VA facility in April 1992.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in February 1995 which denied the claimed benefits.  

In July 1997, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA facility in April 
1992.  During that hospitalization he sustained injuries that 
resulted in traumatic injury to the right acromioclavicular 
joint, with postoperative residuals of resection of the 
distal right clavicle, and traumatic right olecranon 
exostosis/tendinitis.  

2.  The veteran developed chronic disabilities consisting of 
traumatic injury to the right acromioclavicular joint, with 
postoperative residuals of resection of the distal right 
clavicle, and traumatic right olecranon exostosis/tendinitis 
as a result of the VA hospitalization.  


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for traumatic injury to the right 
acromioclavicular joint, with postoperative residuals of 
resection of the distal right clavicle, and traumatic right 
olecranon exostosis/tendinitis, as the result of a 
hospitalization at a VA facility in April 1992, are 
warranted. 38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 
3.358(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service connection has not been established for any 
disability for the veteran.  He was hospitalized at a VA 
facility in March 1992, however, for treatment of a 
psychiatric disorder.  Following an involuntary commitment, 
he was initially treated at a private facility earlier in 
March 1992, then transferred to the VA facility.  

A nursing note entered on April 11, 1992, during the VA 
hospitalization, indicates that the veteran was "apparently 
drawn to a verbal altercation [with] another [patient] and 
left the area of conflict[,] was pursued by the other 
[patient] and attacked.  [The veteran] threw soap powder in 
the [patient's] face that had pursued him.  [The veteran] 
received [a] laceration of his head & was choked by the other 
[patient]."  Despite several attempts to obtain an 
"Incident Report" that was reportedly prepared, it appears 
that such a report is not available.  

On April 12, a nurse's note states that the veteran reported 
that his neck was sore.  A note dated on April 14 indicates 
that the veteran had complained of right shoulder pain, 
"possibly due to the altercation over the weekend.  Appears 
to be [at] baseline [at] this time."  Nurses and physicians 
noted that he wore a soft cervical collar.  A nursing note 
dated on April 16 states, "He states he feels he is getting 
better;" the note does not indicate, however, whether the 
veteran was referring to his psychiatric symptoms or his 
orthopedic symptoms following the altercation.  An orthopedic 
evaluation was conducted on April 17, 1992.  The examiner 
noted the veteran's complaint of neck pain.  On examination, 
the cervical spine was nontender.  The veteran was able to 
forward flex his neck to touch his chest without pain.  Full 
extension of the neck was non-painful.  Rotation to the right 
was possible to 40 degrees and to the left to 50 degrees.  
The examiner commented that the veteran complained of pain on 
palpation of the proximal sternocleidomastoid muscles.  Upper 
extremity muscle strength was recorded as 5/5; sensation was 
intact and reflexes were normal.  Cervical spine x-rays were 
reportedly within normal limits.  The examiner's impression 
was of sternocleidomastoid strain.  A physician's note on 
April 21 again notes that the veteran wore a cervical collar 
for right sternocleidomastoid strain.  The summary of the 
hospitalization notes the altercation and the orthopedic 
evaluation and states that, although nonsteroidal anti-
inflammatory medication was indicated, it was not a viable 
alternative because of the veteran's psychotropic medication; 
Tylenol on a regular basis and continued use of a soft 
cervical collar were recommended.  

Outpatient records of a private physician dated in May 1992 
note that the veteran had some pain on elevating his arm, but 
there was good strength in each hand.  

In May 1992, the veteran submitted a claim for benefits under 
38 U.S.C.A. § 1151.  Later that month, the RO requested that 
the VA facility involved submit its investigation report and 
copies of all records of the hospitalization, "to include 
whether or not additional disability resulted through 
accident or fault on the part of the VA."  In June 1992, a 
letter was received from the Chief of Staff of the VA 
facility, indicating that he had reviewed the records of the 
hospitalization.  He stated that,

In view of the copious and complete notes regarding 
the patient's psychiatric condition that are in the 
chart throughout the same period, a complete and 
excellent orthopedic consultation showing no 
significant positive physical findings, normal 
x-rays, and a note that the patient was doing much 
better, I would not be able to support the 
patient's claim that he sustained neck and shoulder 
injuries due to hospitalization of 3-30-92 and 4-
24-92.  

Records of Domingo Cabinum, M.D., dated in July 1992, 
indicate that the veteran continued to complain of neck pain 
to his private family physician, who gave the veteran some 
medication that produced no relief; he was then referred to 
Dr. Cabinum for evaluation.  Dr. Cabinum reported that, on 
examination, the veteran complained of pain on turning his 
head to the right and sometimes to the left and of pain on 
flexion and extension of the neck.  There was tenderness in 
the bicipital groove of the right shoulder and sometimes pain 
when he tried to move the right shoulder.  Cervical spine x-
rays at that time showed only straightening of the cervical 
lordosis, indicating to Dr. Cabinum "just cervical strain 
and tendinitis of the right bicipital groove.  He was advised 
to do exercises and was prescribed an additional medication.  
On follow-up 2 weeks later, the veteran stated that he felt 
"a lot better."  He complained of right elbow pain that 
would go down his arm; the examiner indicated that the ulnar 
nerve seemed to sublux when he flexed and extended the right 
elbow.  

A VA orthopedic compensation examination was conducted in 
August 1992.  The veteran stated that his neck was much 
better and was not bothering him "a great deal" at that 
time; he also indicated that neither his right elbow nor his 
left [sic] shoulder was bothering him "greatly" at the time 
of the examination.  On examination, there was slight 
limitation of motion of the neck due to mild tenderness of 
the upper belly of the right sternocleidomastoid muscle and 
the trapezius.  Forward flexion was possible to 30 degrees, 
with extension to 30 degrees.  Lateral flexion was 
accomplished to 35 degrees in each direction, with rotation 
to 45 degrees in each direction.  There was some discomfort 
of the left shoulder.  Examination of the shoulder revealed 
normal range of motion in all axes; there was no tenderness.  
The veteran also reported that "his right elbow does not 
feel quite right since his scuffle."  He stated that at one 
time there was some swelling which the examiner indicated 
appeared to have been the olecranon bursa.  There was no 
swelling noted during the examination, and range of motion of 
the forearm and elbow was normal.  The examiner's assessment 
included mild residuals of cervical strain, with full 
recovery expected; no residuals of a left shoulder injury; 
and spur formation involving the right olecranon with some 
calcification on x-ray that could be secondary to tendinitis, 
with a normal clinical examination.  

Although all VA outpatient treatment records from April 1992 
to August 1995 were requested pursuant to the Board's March 
1998 Remand, it is unclear whether all such records were 
received.  The veteran apparently received ongoing 
psychiatric treatment during that period, but the only 
records of treatment during the period that were received 
were records of two 1994 hospitalizations and a March 1995 
hospitalization for treatment of the veteran's psychiatric 
disorder and the reports of VA x-rays dated from 1994 to 
1997.  However, in light of action taken herein, the veteran 
will not be prejudiced by any deficiency in this regard.  

The veteran was seen in the VA outpatient clinic in April 
1996 complaining of right shoulder discomfort and arm 
weakness.  There was no pain on using the arm or moving his 
head.  The examiner indicated that the right shoulder joint 
was grossly normal, as were all other right upper extremity 
joints; no abnormal clinical findings were noted.  The 
assessment was no objective abnormality of the right upper 
extremity.  He stated that the veteran had conversion 
disorder until proven otherwise.  

A May 1996 VA outpatient record notes the veteran's complaint 
of continued pain and discomfort in his right shoulder and 
elbow since the 1992 trauma.  On examination, there was full 
range of motion of the right shoulder and right elbow; the 
examination was noted to be normal.  The examiner's 
assessment was of chronic pain on the right side after the 
injury, but with no neurovascular or orthopedic damage.  

A VA outpatient examiner in June 1996 noted the veteran's 
complaint of right shoulder pain and the right side of his 
body "feeling funny."  No abnormal clinical findings were 
noted, except for tenderness over the anterior acromion.  X-
rays of the shoulder reportedly showed subacromial spurring, 
with a normal joint space.  The impression was right shoulder 
impingement.  

An examiner noted in October 1996 that, despite 4 months of 
regular physical therapy and Naprosyn, the veteran still 
complained of pain and weakness in the right upper extremity.  
His reported pain was over the deltoid insertion and the 
biceps.  On examination, there was tenderness over the 
anterior acromion and a positive apprehension test on 
external rotation while abducting the glenohumeral joint.  
Range of motion of the shoulder was full, but painful through 
75-120 degrees of abduction.  There was also some atrophy of 
the right supraspinatus muscle.  The examiner's assessment 
was of right shoulder impingement, with an acromial spur on 
the humeral head, and possible degeneration/tear of the 
supraspinatus muscle.  The examiner injected the shoulder 
joint and recommended an additional 2 month trial of physical 
therapy and medication.  

An MRI of the right shoulder in December 1996 reportedly 
showed no rotator cuff tear.  A February 1997 outpatient note 
indicates that repeat injection of the shoulder produced 
excellent relief.  A March 1997 examiner stated that the 
veteran had right shoulder impingement that had failed non-
operative treatment.  Although he received good initial 
relief from injections, the pain always returned and the 
veteran was unable to do physical therapy due to the pain.  
The veteran agreed to surgical intervention, which was 
initially scheduled for June 1997.  For various reasons, the 
surgery was postponed.  In July 1998, he underwent diagnostic 
arthroscopy, with subacromial decompression and debridement 
and distal clavicle resection.  

The veteran testified at a personal hearing at the RO before 
the undersigned Member of the Board in July 1997.  He 
described the effects of his injuries and the circumstances 
surrounding the altercation in April 1992.  Regarding the 
altercation, he stated that 

there was a verbal I guess passing of words between 
he and I [sic] and I walked away from him and I'm 
in the midst of three nurses that were on staff at 
the time, on my way to do laundry.  I had a small 
amount of detergent to do my laundry with and this 
particular fellow that I had just walked past, 
attacked me real quick, just like that.  I had no 
idea why.  It happened just that fast.  ...  He was 
discharged right away, this other patient.  They 
wouldn't allow him to remain up on their 
psychiatric ward.  

The veteran later testified regarding the initial verbal 
exchange that 

[the other patient] said something to me, and if I 
recall correctly, it was a matter of man, just 
leave me alone and you know, I continued to walk 
towards the laundry room and I chose to stop and 
get the little amount of I guess detergent from one 
of the nurses and this is where it happened right 
in the midst of three nurses.  

In October 1998, a VA compensation examination was conducted.  
The examiner noted that, although a cervical spine 
examination was requested, the veteran claimed that he had no 
cervical spine injury and had no cervical spine pain.  The 
veteran reported that he was then undergoing physical therapy 
and that his shoulder pain was 50 percent better.  His 
complaints regarding his right shoulder were of stiffness, 
weakness, and lack of endurance.  He stated that he felt his 
strength was improving and that he no longer had flare-ups 
with the shoulder.  Concerning his right elbow, the veteran 
complained of pain with direct pressure over the tip of the 
elbow, fatigability pain, and lack of endurance.  He denied 
having flare-ups with the elbow, except when he hit it 
against something; at those times, he had pain that resolved 
within 5-10 minutes.  He denied any limitation of motion of 
the elbow and stated that the elbow didn't affect his daily 
activities unless he hit it on something.  On examination, 
forward flexion of the right shoulder was limited to 
132 degrees, extension was possible to approximately 45 
degrees, and abduction was accomplished from 0-130 degrees.  
External rotation of the shoulder was possible from 0-70 
degrees and internal rotation from 0-50 degrees.  
Flexion/extension of the right elbow was from 0-139 degrees, 
with supination from 0-90 degrees and pronation from 0-70 
degrees.  There was a well-healed 2-inch scar over the right 
acromioclavicular joint.  The examiner indicated that there 
was no crepitance, heat, or atrophy over the area.  The 
veteran complained of localized tenderness over the 
olecranon, with the pain extending 2-3 inches into the 
triceps, consistent with elbow tendinitis.  

The veteran reported that he had no neck pain, had received 
no treatment for his neck, and had had no flare-ups.  On 
examination, he was able to flex his neck to 42 degrees and 
extend it to 75 degrees.  Left tilt was accomplished to 
42 degrees and right tilt to 45 degrees.  Neck rotation was 
possible to 80 degrees in each direction.  The examiner 
indicated that the motor and sensory examinations were 
normal, as were the deep tendon reflexes.  X-rays of the 
cervical spine were reportedly normal.  X-rays of the right 
shoulder showed resection of approximately 2cm the distal 
clavicle, but were otherwise normal.  On x-ray of the right 
elbow, there was a traction spur over the olecranon, 
consistent with a bony exostosis from chronic tendinitis.  
The examiner's diagnoses were traumatic injury to the 
acromioclavicular joint, with residuals of a distal clavicle 
resection, and traumatic olecranon exostosis/tendinitis.  The 
examiner commented that the present disability was directly 
related to the altercation at the VA hospital.  

Analysis

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151, which provides that, if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. 
§ 3.800(a) (1998).  

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).  

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).  

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).  

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).  

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals in the case of 
Gardner v. Derwinski, 1 Vet. App. 584 (1991). That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).  

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the Gardner decision was issued 
by the Court of Veterans Appeals. 60 Fed. Reg. 14,222 (Mar. 
16, 1995).  The interim rule was later adopted as a final 
rule, 61 Fed. Reg. 25,787 (May 23, 1996), and codified at 
38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).  

The evidence in this case clearly shows that the veteran was 
involved in some sort of altercation with another patient 
while he was hospitalized at a VA facility in April 1992.  
Although no right shoulder or elbow complaints were recorded 
during the hospitalization, subsequent treatment records 
indicate that he sustained injuries to his right upper 
extremity during that altercation.  There is also recent 
medical evidence that clearly relates his current right 
shoulder and right elbow conditions to the altercation; there 
is no medical evidence to the contrary.  At this point, the 
Board notes that, although the veteran was initially treated 
for complaints relative to his neck, he has recently denied 
any complaints concerning his neck and no chronic neck or 
cervical spine disorder has been shown on recent 
examinations.  

The question in this case turns on whether the veteran 
sustained his right upper extremity injuries "as a result of 
VA hospitalization or medical or surgical treatment," 
pursuant to § 1151.  There is no evidence to the effect that 
the injuries resulted from VA treatment, and the veteran does 
not so contend.  So, the only remaining question concerns 
whether or not the injuries resulted from the 
hospitalization.  

The Board finds instructive in this case the discussion in 
another opinion by VA's General Counsel, VAOPGCPREC 7-97.  
The case that led to that opinion concerned injuries that a 
veteran sustained when he fell during a VA hospitalization.  
The opinion states that 

the ordinary meaning of the term 
"hospitalization" is not restricted to activities 
specifically related to care and treatment, but 
would appear to encompass the entire process of 
maintaining or lodging a patient during the period 
of hospitalization.  

Thus, the fact that this veteran's injuries were not incurred 
in conjunction with his treatment is not dispositive of his 
claim.  The General Counsel's opinion also states that 

[w]here the precipitating cause of a fall may 
reasonably be attributed to any conditions or 
circumstances of the hospitalization, rather than 
some circumstance originating with the claimant, 
the resulting injuries would be the result of 
hospitalization.  This would include cases where 
the fall was caused by some unique feature of the 
hospital premises.  For example, if the fall was 
precipitated by the unusually steep grade of the 
staircase, poor lighting conditions or other unique 
features of the stairwell, the hospitalization 
would have created the "zone of special danger" 
out of which the injuries arose.  Similarly, if the 
fall was precipitated when the claimant tripped 
over some object left on or near the stairs, or 
slipped on water, grease, or other foreign matter, 
it might reasonably be concluded that the ensuing 
injuries resulted from hospitalization.

Summarizing that statement, the opinion states that

[i]f the circumstances or conditions of 
hospitalization gave rise to the risks out of which 
the injury arose, the injury may be considered to 
have resulted from the hospitalization.  

The opinion further states that 

For purposes of 38 U.S.C. § 1151, when the cause of 
a fall during VA hospitalization cannot be 
determined, the benefit-of-the-doubt doctrine in 
38 U.S.C. § 5107(b) may militate in favor of a 
conclusion that the fall was attributable to the 
circumstances or conditions of hospitalization, if 
the claim is well grounded.

Initially, the Board notes that the veteran was hospitalized 
on a psychiatric unit at the time of the altercation in 
question.  In view of the nature of psychiatric illness, it 
is reasonable to assume that psychiatric patients are more 
prone to irrational actions, including violence.  
Accordingly, a psychiatric unit in a hospital might well 
constitute a "zone of special danger."  In such 
circumstances, it seems reasonable to assume that VA bears 
some additional responsibility to guard against such actions 
in order to protect the other patients.  

In this case, despite efforts to obtain an "incident 
report" that reportedly was prepared following the 
altercation, no such report could be located.  That report 
might well have shed light on the circumstances of the 
altercation and might have shown, e.g., that the altercation 
resulted from the veteran's own actions; in such a case, his 
own actions might well have relieved VA of any responsibility 
for his injuries.  On the other hand, the report might have 
shown that VA did not expend all reasonable efforts to guard 
against altercations such as occurred, implicating VA's 
responsibility for the veteran's injuries.  

However, in the absence of the incident report, the exact 
cause of the altercation, and hence the veteran's injuries, 
cannot be determined from the evidence of record.  As noted 
in VAOPGCPREC 4-97, the benefit-of-the-doubt doctrine 
embodied in 38 U.S.C.A. § 5107(b), is applicable in such 
circumstances.  Affording the veteran the benefit of the 
doubt, the Board finds that the chronic disabilities that he 
sustained in an altercation during a VA hospitalization in 
April 1992, shown by the medical evidence to include 
traumatic injury to the right acromioclavicular joint, with 
postoperative residuals of resection of the distal right 
clavicle, and traumatic right olecranon exostosis/tendinitis, 
did "result from" that hospitalization as contemplated by 
38 U.S.C.A. § 1151.  

Therefore, payment of compensation benefits pursuant to 
§ 1151 for the veteran's injuries is warranted.  


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for traumatic 
injury to the right acromioclavicular joint, with 
postoperative residuals of resection of the distal right 
clavicle, and traumatic right olecranon exostosis/tendinitis 
are granted.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

